Mr. Justice Crabtree delivebed the opinion oe the C^ubt. This was an action on the case by appellee against appellant, to recover damages for injuries alleged to have been sustained by reason of appellant wrongfully flowing water contaminated by poisonous substances, and discharging the same upon lands of appellee, whereby it is claimed his pasture and stock were damaged, and some of his stock and horses killed. There was a trial by jury, verdict for $750, and judgment for that amount in favor of appellee. Appellant brings the case to this court and insists upon a reversal because it claims: 1. The evidence fails to show that the village of Kewanee has in any way contributed to, or done, the damage complained of by appellee. 2. That the verdict is not sustained by the evidence. 3. That the evidence does not show that the water was the cause of the injury to appellee’s stock. 4. That the damages are excessive. 5. That the court erred in giving and refusing instructions. We think the evidence was sufficient to sustain the verdict. The village, by connecting its sewers, ditches or drains with the drains constructed by private persons, and draining the surface water of the streets and sewage of the village into these private tile drains, adopted them, and would be responsible for the flowage of polluted water through them, to the same extent as if it had originally constructed the drain or laid the tile. By flowing its sewage through these private drains the village at least contributed to produce the injury sustained by appellee. It thus became a joint tortfeasor, and as such would be liable for the whole damage. We can not say the damages are excessive. Appellant did not attempt, by evidence, to controvert the amount of damages sworn to by appellee’s witnesses, and therefore, on that question, the verdict was warranted by. the evidence. We find no material error on the part of the court in giving or refusing instructions, and the judgment will be affirmed.